IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


MARIANN N. ETTORRE                        : No. 159 MM 2018
                                          :
                                          :
             v.                           :
                                          :
                                          :
F. DAVID ETTORRE                          :
                                          :
                                          :
PETITION OF: ELAINE KENO                  :


                                    ORDER



PER CURIAM

      AND NOW, this 5th day of December, 2018, the “Amended Petition for Leave to

Appeal Nunc Pro Tunc” is DENIED.